Lightbridge, Inc. 30 Corporate Drive Burlington, MA 01803

Notice of Grant of Stock Options

                  Gary E. Haroian   Option Number:   0000XXX 31 Tammer Lane  
Plan:   2004
Hopkinton, MA USA 01748
               

Effective February 16, 2005, you have been granted a Non-Statutory Stock Option
to buy 25,000 shares of Lightbridge, Inc. (the “Company”) stock at $6.17 per
share.

The total option price of the shares granted is $154,250.00.
Shares in each period will become fully vested on the date shown.

                 
Shares
  8,333
8,333
8,334   Vest Type
On Vest Date
On Vest Date
On Vest Date   Full Vest
2/16/06
2/16/07
2/16/08   Expiration
2/16/2015
2/16/2015
2/16/2015

Notice, Access and Consent. By your signature and the Company’s signature below,
you and the Company agree that these options are granted under and governed by
the terms and conditions of the Company’s 2004 Stock Incentive Plan, as amended
(the “Plan”), and the Terms and Conditions of Stock Options, both of which are
incorporated herein and made a part of this document. The current Prospectus
relating to the shares of Common Stock offered under the 2004 Incentive Plan,
the Plan and the Terms and Conditions of Stock Options are available on the
Company’s intranet website at www.inside.lightbridge.com and at
www.optionslink.com and can be downloaded or printed for your convenience, or
provided in written form by contacting the Company’s Human Resources Department
at 30 Corporate Drive, Burlington, MA 01803, 781-359-4000. By your signature
below, you consent to the delivery of those documents in the manner described
herein.

     
 
  2/16/05
 
   
Robert E. Donahue
Chief Executive Officer, Lightbridge, Inc.
  Date


 
   
 
   
Gary Haroian
  Date
 
   

